DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s communications filed on  January 27, 2022. Amendments to claim 8, and cancellation of claims 15-16 have been entered. Rejections in the Final Office action, mailed on October 27, 2021, have been withdrawn in view of the amendments. Claims  8, 12, and 13 are pending in this application. 
Allowable Subject Matter
2.	Claims 8, 12, and 13 are allowed. 
3.	The following is an examiner’s statement of reasons for patent eligibility under 35 USC 101:
	The features in claim 8 of “A computer and digital processing system for securing information routed between mobile devices on a network, the system comprising: 
a source mobile device configured to transmit and receive data on the network; 
a destination mobile device configured to transmit and receive data on the network; 
an excluded mobile device configured to transmit and receive data on the network; and 
a secure application configured to: 
	formulate a message at the source mobile device; 
	embed at least one identifier associated with the excluded mobile device in the message and thereby lock the message such that when the message is viewed on the destination mobile device, the message cannot be transmitted to the excluded mobile device; 
	corroborate the message using sentiment analysis; 
	transmit the message over the network to the destination mobile device; 
	disable the destination mobile device from copying the message when the message is displayed on the destination mobile device by: 
		hiding display of a cursor when the locked message is being viewed on the destination mobile device; and 
		disabling a capability of the destination mobile device to capture a screenshot of the message: 
	prompt the destination mobile device to formulate a response to the message; 
	embed at least one identifier associated with the excluded mobile device in the response and thereby lock the response such that the response cannot be transmitted to the excluded mobile device; and 
	route the response over the network to an intermediary computer system; 
	wherein: 
in response to receiving the response from the destination mobile device, the intermediary computer system is configured to: 
	add funds to a payment option associated with a digital wallet application running on the source mobile device; and
	reformulate the response as an input to the digital wallet application running on the source mobile device; and 
	the secure application is configured to: 
		receive the input from the intermediary computer system and migrate the input into the digital wallet application; 
		hide the input from being displayed in the digital wallet application when: 
			the source mobile device is within a predetermined distance of an excluded mobile device; or the source mobile device is unlocked using a password; 
		display the input in the digital wallet application when the source mobile device is unlocked using a biometric feature; and populate the digital wallet application running on the source mobile device with the payment option” are limitations, which when considered as an ordered combination, are indicative of integration into a practical application. 
For these reasons, claim 8  is deemed patent eligible under 35 USC 101. Dependent claims 12 and 13 are deemed patent eligible by virtue of dependency on a patent eligible claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

4. 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
	(a) Hayes et al. (US Patent 10,984,411 B1) discloses systems and methods for securely sending and using proxy element in a mobile wallet system. Through a user interface associated with a proxy originator wallet, user input may be received that defines the parameters of the proxy element. The parameters may include one or more of a spending limit, a time duration, a use number condition, and a transfer condition, and a product condition. A request may be sent from the proxy originator wallet to a proxy approver system to create the proxy element. The originator wallet may receive a proxy grant acknowledgement from the proxy approver system. The grant acknowledgement may instructions for obtaining credentials for the proxy element. The proxy element including the parameters and the instructions for obtaining credentials may be sent to a mobile wallet of a recipient. The recipient mobile wallet may use the proxy element for payment or non-payment transactions.
	(b) Tumminaro et al. (US Pub. 2007/0255653 A1) discloses a mobile payment platform and service that provides a fast, easy way to make payments by users of mobile devices. The platform also interfaces with nonmobile channels and devices such as e-mail, instant messenger, and Web. In an implementation, funds are accessed from an account holder's mobile device such as a mobile phone or a personal digital assistant to make or receive payments. Financial transactions can be conducted on a person-to-person (P2P) or person-to-merchant (P2M) basis where each party is identified by a unique indicator such as a telephone number or bar code. Transactions can be requested through any number of means including SMS messaging, Web, e-mail, instant messenger, a mobile client application, an instant messaging plug-in application or "widget." The mobile client application, resident on the mobile device, simplifies access and performing financial transactions in a fast, secure manner.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695 

April 24, 2022